Citation Nr: 9931726	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-12 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
August 1942, and from August 1945 to May 1946.  The veteran 
was a prisoner-of-war (POW) of the Japanese Imperial 
Government from April 1942 to July 1942.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied entitlement to service connection 
for the cause of the veteran's death.


FINDING OF FACT

The appellant has not submitted cognizable evidence showing 
that the claim for entitlement to service connection for 
cause of the veteran's death is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for cause of 
the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that the veteran was 
hospitalized between July 1942 and August 1942.  The 
diagnoses were malaria; anemia (secondary); beriberi (wet 
type); and cystitis.  It was noted on discharge that he had 
recovered.  He was described as strong and vibrant without 
any more complaints.  

In an Affidavit for Philippine Army Personnel completed in 
September 1945, the veteran denied incurring any wounds or 
illnesses while in the service.  

Separation examination in May 1946 noted normal findings 
including normal neurological, cardiovascular, and 
respiratory systems.  Chest x-rays were found to be negative, 
blood pressure was 120/65, and a blood test was negative.  

The veteran's certificate of death shows that he died on 
March [redacted], 1985.  The immediate cause was cardio respiratory 
arrest.  The antecedent cause was listed as a cerebro-
vascular accident, and the underlying cause was listed as 
pneumonia.  

In June 1997, the appellant submitted her current claim of 
entitlement to service connection for the cause of the 
veteran's death.  In a statement dated in August 1997, the 
appellant contended that the cause of the veteran's death was 
due to the adverse effect of the veteran's heart disease.  
The appellant also submitted a VA Form 21-4142 reporting, in 
pertinent part, that the veteran had received treatment at V. 
Luna General Hospital in March 1948 for pulmonary 
tuberculosis and heart disease; the C.P. Reyes Memorial 
Hospital in 1984 for heart disease; and Silva's Medical 
Clinic around 1983 or 1984 for pulmonary tuberculosis, heart 
disease, and other ailments.  

Requests for records were sent to all of these facilities by 
the RO.  V. Luna General Hospital reported that they were 
unable to trace any proof pertaining to the veteran's alleged 
treatment and hospitalization.  They also noted that records 
for the period including March 1948 had been destroyed by 
physical/natural calamities.  

C.P. Reyes Hospital responded in November 1997, stating that 
it had treated the veteran for hypertensive cardiovascular 
disease and a cerebrovascular accident secondary to 
thrombosis in 1985.  It was reported that he had died of 
pneumonia as a consequence of a prolonged stay in bed due to 
his stroke.  In a subsequent letter, it was reported that the 
records of his hospitalization could not be found and that 
the only retrievable information was his clinical diagnosis.  



In December 1997, Dr. A.W.S. of Silva's Clinic noted that the 
veteran had been under his care from May 1984 to November 
1984 for a cerebrovascular accident (probably thrombosis), 
and hypertensive cardiovascular disease.  

In September 1998 Dr. G.M.S-V. of Silva's Clinic reported 
that the veteran had been treated from May to November 1984 
under the medical care of Dr. A.W.S. with the diagnosis of 
congestive heart failure secondary to hypertensive, 
atherosclerotic heart disease and a cerebrovascular accident 
(thrombosis).  Dr. G.M.S-V. reported that Dr. A.W.S. had died 
in January 1998.  She also reported that they were unable to 
provide medical records from 1980 to 1985 because such 
records were destroyed during a strong typhoon.  

Criteria

A claim for service connection for the cause of death is 
treated as a new claim, regardless of the status of 
adjudication of service-connected-disability claims brought 
by the veteran before his death; therefore, the claim must be 
well-grounded.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 20.1106 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  


The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POW's listed in 38 C.F.R. § 3.309(c) (1999), will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a) (1999).  

If a veteran is:

(1) A former prisoner of war and; 

(2) as such was interned or detained for not less than 30 
days, the following diseases shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of § 
3.307 are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes). For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(1999).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a well-grounded claim must be supported 
by the record.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1999).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (1999); Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that her claim of entitlement to service 
connection for the cause of the veteran's death must be 
denied as not well grounded.  

In the instant case and for the reasons set forth below, the 
Board finds that the claim is not well grounded because the 
probative medical evidence does not show a link between the 
veteran's cause of death and an inservice injury or disease.  
The certificate of death lists cardio-respiratory arrest as 
the immediate cause; a cerebro-vascular accident as the 
antecedent cause; and pneumonia as the underlying cause.  The 
medical evidence of record does not establish that the 
veteran had pneumonia or a cerebrovascular accident during 
active service, or that either of these disabilities are 
related to an injury or disease incurred during active 
service.

The statements from Silva's Clinic indicate that the veteran 
was treated by them from May 1984 to November 1984 for heart 
disease; however, they do not provide an opinion as to the 
veteran's cause of death or an opinion as to whether the 
cause of death was related to service or to a service-
connected injury or disease.  The same can be said of the 
November 1997 statement from C.P. Reyes Hospital.  

The statement noted that it had treated the veteran for 
hypertensive cardiovascular disease and a cerebrovascular 
accident secondary to thrombosis and concluded that the 
veteran died from pneumonia as a consequence of a prolonged 
stay in bed due to his stroke.  In any event, these 
statements do not link the cause of death to service or to an 
injury or disease incurred during active service.  

Pneumonia and cerebrovascular accident are not considered POW 
disabilities under 38 C.F.R. §3.309(c).  Therefore, these 
presumptive service connection provisions do not apply in 
this case.  In addition, there is no medical evidence of 
record indicating that the veteran's cause of death was the 
proximate result of a POW related disease, such as ischemic 
heart disease.  See 38 C.F.R. § 3.310 (1999).  

The appellant contends that the veteran's cause of death was 
related to heart disease which is presumptively related to 
his active service pursuant to the new POW regulations.  

The Board notes that, generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  Neither is the Board competent to supplement 
the record with its own unsubstantiated medical conclusions 
as to whether the veteran's cause of death is related to a 
disease or injury incurred during service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In the instant case, the issue of whether the cause of the 
veteran's death is related to heart disease or to service in 
general requires competent medical evidence.  In absence of a 
medical opinion establishing such a medical link, the Board 
must deny the appellant's claim as not well grounded.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground her claim.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The Board notes that the RO attempted to obtain records from 
the Veterans Memorial Medical Center (VMMC).  The claims file 
indicates that such records were not obtained; however, in 
the August 1999 Supplemental Statement of the Case (SSOC), 
the RO referred to a 1980 hospital report from the VMMC.  
This report is not present in the claims file.  

The absence of this record does not prejudice the appellant 
in this instance.  The record is from almost five years 
before the veteran's death and the RO indicated in the SSOC 
that the evidence provided in these records was not favorable 
to the appellant's claim.  There is no indication from the 
RO's summary that these records would provide any insight 
into the veteran's cause of death.  The Board therefore 
believes that a remand of this case for the purpose of 
attempting to obtain the above-mentioned records pertaining 
to a 1980 hospitalization, where the appellant has already 
submitted more recent evidence from the veteran's treating 
physicians, would serve no useful purpose and would only 
impose unnecessary burdens on VA and the appellant.  See 38 
U.S.C.A. § 7261(b); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

As the appellant's claim for entitlement to service 
connection for the cause of the veteran's death is not well 
grounded, the doctrine of reasonable doubt is not applicable 
to her case.  


ORDER

The appellant, not having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

